Opinion issued October 15, 2015




                                      In The

                                Court of Appeals
                                      For The

                            First District of Texas
                              ————————————
                                NO. 01-15-00839-CR
                             ———————————
                        IN RE CALIXTO GARCIA, Relator



                Original Proceeding on Petition for Writ of Mandamus


                            MEMORANDUM OPINION

      Relator, Calixto Garcia, has filed a petition for writ of mandamus requesting

that we compel the trial court to set, hear, and rule on his motion requesting

correction of alleged clerical errors in his final judgment of conviction. 1 We deny

the petition.




1
      The underlying case is State v. Garcia, cause number 1046395 in the 230th
      District Court of Harris County, Texas, the Honorable Belinda Hill presiding.
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2